DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 08/09/2021
Claims 1-39 are pending of which claims 1, 10 and 16 are the base independent claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/09/2021 is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-39 are rejected on the ground of nonstatutory double patenting over claims 1-23 of U.S. Patent No. 11,088,814 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Instant Application # 17397086
Patent # 11088814
1. A system for communicating wireless frequency band signals over a cable network, comprising:
a wireless-over-cable amplifier configured to communicate wireless frequency band signals to and from a modem, the modem being connected to an internet service provider network, wherein the wireless-over-cable amplifier includes a wireless signal amplifier configured to be connected with the modem, and an output port;
a wireless-over-cable splitter that includes an input port configured to communicate external network signals with the internet service provider network, a frequency band separation device configured to separate the wireless frequency band signals from the external network signals, an integrated port configured to be electrically connected to the frequency band separation device and the wireless-over-cable amplifier, and a wireless frequency port electrically connected to the frequency band separation device;
wherein the frequency band separation device is configured to transmit the wireless frequency band signals from the wireless-over-cable amplifier to the wireless frequency ports, transmit the external network signals from the input port to the integrated port, block the wireless frequency band signals from being transmitted from the wireless frequency ports to the input port, and block the external network signals from being transmitted from the input port to the wireless frequency ports;
a wireless-over-cable adapter configured to be electrically connected to the wireless-over-cable splitter; and
wherein the wireless-over-cable adapter is configured to receive the wireless frequency band signals from the wireless-over-cable splitter and transmit the wireless frequency band signals wirelessly to a wireless communication device.

1. A system for communicating wireless frequency band signals over a cable network, comprising: a wireless over cable (WoC) amplifier configured to communicate wireless frequency band signals to and from a modem, the modem being connected to an internet service provider network, wherein the WoC amplifier includes: an antenna in wireless communication with the modem; a wireless signal amplifier electrically connected with the antenna; an impedance transformer electrically connected with the wireless signal amplifier; and an output port; a WoC splitter including: an input port configured to communicate external network signals with the internet service provider network; a frequency band separation device configured to separate the wireless frequency band signals from the external network signals; at least one integrated port electrically connected to the frequency band separation device and the WoC amplifier, wherein the at least one integrated port is electrically connected to the output port of the WoC amplifier directly or by one or more cables; and a plurality of wireless frequency ports electrically connected to the frequency band separation device, wherein the frequency band separation device is configured to: transmit the wireless frequency band signals from the WoC amplifier to the wireless frequency ports; transmit the external network signals from the input port to the integrated port; block the wireless frequency band signals from being transmitted from the wireless frequency ports to the input port; and block the external network signals from being transmitted from the input port to the wireless frequency ports; and a WoC adapter electrically connected to the WoC splitter via one or more coaxial cables, wherein the WoC adapter is configured to receive the wireless frequency band signals from the WoC splitter and transmit the wireless frequency band signals wirelessly to one or more wireless communication devices.



Claims 2-23 are rejected using a similar table as shown above.

In view of the above application, since the subject matters recited in the claims 1-39 of the instant application were fully disclosed in and covered by the claims 1-22 of U.S. Patent No. 11,088,814 and in this case the clams 1-39 of the instant application is broader than the patented claims of PAT’814, thus, allowing the claims 1-39 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.
Conclusion
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474